DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Remarks
This notice of allowance is responsive to communications filed 07/28/2022. Claims 1-3, 6-11, and 14-19 remain pending and are under consideration. 
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/28/2022 has been entered.
 
	
Response to Amendment and Arguments
The amendment filed 07/28/2022 has been entered. 
Applicant' s amendments to claims 1, 9, and 17 have overcome the objection previously set forth in the Final Office Action mailed 05/10/2022. The objections to claims 1, 9, and 17 have been withdrawn.
Applicant’s arguments with respect to the rejection of claims 1-3, 6-11, and 14-19 under 35 U.S.C. 112(b) have been fully considered and are persuasive due to the amendments to independent claims 1, 9, and 17.  Therefore, the rejection has been withdrawn.  
Applicant’s arguments with respect to the rejection of claims 1-3, 6-11, and 14-19 under 35 U.S.C. 103 have been fully considered and are persuasive due to the amendments to independent claims 1, 9, and 17.  Therefore, the rejection has been withdrawn.  

Drawings
The drawings are objected to because they fail to comply with 37 CFR 1.84(l), which requires that all drawings must be made by a process which will give them satisfactory reproduction characteristics. Every line, number, and letter must be durable, clean, black (except for color drawings), sufficiently dense and dark, and uniformly thick and well-defined. For example, the text in FIG. 2-6 do not meet this requirement.

The drawings are objected to because the text is too small. 37 CFR 1.84(p)(3) requires that all numbers, letters, and reference characters measure at least 1/8 inches in height. The examiner asserts that at least some of the text in the drawings does not satisfy this requirement. For example, at least FIG. 6 does not meet this requirement. Applicant is asked to print the drawings to measure and enlarge, where appropriate. Recall from 37 CFR 1.84(k) that drawings are reduced in size to two-thirds in reproduction. Hence, such small text will be difficult to read if not increased in size.

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

	
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:

The primary reason for the allowance of the claims is the inclusion of the following limitations in all the claims which is not found in the prior art references: “ receiving a request for a data item from a terminal device, the request comprising an identifier for identifying the data item and a type of use of the data item; determining an application type at least based on the type of use of the data item, wherein the type of use is determined as being either related to disaster recovery or data analysis; determining, based on the application type, a recommendation criterion type matching the request, determining a plurality of data items associated with the identifier, the plurality of data items being located in a plurality of storage devices, wherein at least some of the plurality of storage devices are located in a different geographic location; and determining, based on the recommendation criterion type, a recommended data item from the plurality of data items as a response to the request, wherein if the recommendation criterion type is determined as a performance-sensitive type, determining, based on where the plurality of data items are located, a plurality of network performances or a plurality of system performances associated with the plurality of storage devices, and determining, based on the plurality of network performances or the plurality of system performances, the recommended data item from the plurality of data items; and wherein a network performance of the plurality of network performances comprises at least one of delay, throughput, and a data packet loss rate, and the system performance of the plurality of system performances comprises 2Application No.: 17/039,996Docket No.: 170360-063200US at least one of input and output performance, processor performance, and memory performance”. The prior art below does not teach nor suggest the particular method of recommending a data item based on whether the type of use of the data item is for disaster recovery or data analysis. Additionally, the prior art does not teach nor suggest the type of use in the determination of a recommendation criterion type with which to recommend a data item. 

The closest prior art of record, Zane et al. (US 2008/0281784, hereinafter Zane) teaches routing queries to either a columnar DBMS or a non-columnar DBMS based on the application issuing the query (¶ [0026], [0038]). However, Zane does not teach nor suggest determining a plurality of data items associated with the identifier, located in different geographic locations. Zane does not discuss determining a recommendation criterion type based on the determined type of use, nor the specific performance-sensitive type criterion determination.
Khoyi et al. (US 2015/0261468, hereinafter Khoyi) teaches identifying a plurality of data items associated with the identifier, located in different geographic locations (¶ [0031], [0036], and [0045]). However, Khoyi does not teach nor suggest determining a type of use for the data item as being either disaster recovery or data analysis. Khoyi additionally does not discuss determining a recommendation criterion type for the selection of a data item, nor the specific performance-sensitive type criterion determination.
Fan et al. (US 2007/0234102, hereinafter Fan) teaches determining communication costs in order to determine replication cost. However, Fan does not teach nor suggest determining a type of use for a requested data item as being either disaster recovery or data analysis. Fan additionally does not discuss determining a recommendation criterion type for the selection of a data item.
Gunawardena et al. (US 8,656,454, hereinafter Gunawardena) teaches determining a replica for a user to access based on the stored location of a requested data element and the location of the user (Col. 5 lines 21-25, Col. 7 line 63- Col. 8 line 15). However, Gunawardena does not teach nor suggest determining a type of use for a requested data item as being either disaster recovery or data analysis. Gunawardena additionally does not discuss determining a recommendation criterion type for the selection of a data item.

The specific limitations “receiving a request for a data item from a terminal device, the request comprising an identifier for identifying the data item and a type of use of the data item; determining an application type at least based on the type of use of the data item, wherein the type of use is determined as being either related to disaster recovery or data analysis; determining, based on the application type, a recommendation criterion type matching the request, determining a plurality of data items associated with the identifier, the plurality of data items being located in a plurality of storage devices, wherein at least some of the plurality of storage devices are located in a different geographic location; and determining, based on the recommendation criterion type, a recommended data item from the plurality of data items as a response to the request, wherein if the recommendation criterion type is determined as a performance-sensitive type, determining, based on where the plurality of data items are located, a plurality of network performances or a plurality of system performances associated with the plurality of storage devices, and determining, based on the plurality of network performances or the plurality of system performances, the recommended data item from the plurality of data items; and wherein a network performance of the plurality of network performances comprises at least one of delay, throughput, and a data packet loss rate, and the system performance of the plurality of system performances comprises 2Application No.: 17/039,996Docket No.: 170360-063200US at least one of input and output performance, processor performance, and memory performance” clearly present in independent claims 1, 9, and 17 are neither taught nor suggested by the prior art as a whole, either alone or in combination.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LANA ALAGIC whose telephone number is (571)270-1624. The examiner can normally be reached Monday-Friday 8:00 am-4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TAMARA T KYLE can be reached on (571)272-4241. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/L.A./Examiner, Art Unit 2156                                                                                                                                                                                                        08/23/2022

/William B Partridge/Primary Examiner, Art Unit 2183